            Case 1:21-cv-00544-JPC Document 7 Filed 02/24/21 Page 1 of 4




                                     Leslie E. Fourton
                                 360 Business Law America, Inc.
                                 360 East 72nd Street, Suite B1509
                                      New York, N.Y. 10021
                           Telephone: (800) 677-6040; Facsimile: (646) 858-4422
                                     lfourton@360businesslaw.com


                                              February 23, 2021
                                                It is hereby ORDERED that Defendant's request is GRANTED.
The Honorable John P. Cronan                    Defendant shall have until March 25, 2021 to answer or otherwise
United States District Judge for                respond to the Complaint.
 the Southern District of New York
500 Pearl Street, Room 1320                     SO ORDERED.
New York, N.Y. 10007
                                                Date:   February 23, 2021
                                                        New York, New York               ____________________
Dear Judge Cronan:     21cv544
                                                                                         JOHN P. CRONAN
                                                                                         United States District Judge
        Respectfully, I am writing to you regarding Case Number 21-cv-00544-JPC as

 Defendant Apke Ecommerce Holdings LLC requests (i.e., moves) to extend its time to answer

 or otherwise respond to the Complaint as the parties have agreed to this extension; that is, to

 file the answer or response, to be due on or before March 25, 2021, and in support states as

 follows:

    1. On February 22, 2021, the firm of 360 Business Law America was retained by Daniel

        Apke, representative of Defendant Apke eCommerce Holdings, LLC, to represent

        Defendant Apke eCommerce Holdings, LLC in this litigation.

    2. Defendant Apke eCommerce Holdings, LLC is an Ohio based Business Corporation and

        is principally located in Cincinnati, Ohio. Counsel for Apke eCommerce Holdings, LLC

        has not yet had significant opportunity to obtain necessary information about Defendant

        and learn about the facts of this case, through it is making efforts to do so.
      Case 1:21-cv-00544-JPC Document 7 Filed 02/24/21 Page 2 of 4




3. Prior to filing this Motion, and in accordance with Rule 6, Defendant Apke eCommerce

   Holdings, LLC’s counsel requested the consent of Plaintiff’s counsel to the extension of

   March 25, 2021, and counsel for Plaintiff has consented to this extension.

4. No Scheduling Order has yet been entered by this Court. Granting this Motion for

   Extension of Time will not alter or impact the Court’s trial calendar and will not

   prejudice Plaintiff.

5. Upon information and belief, Defendant has valid defenses, as to the merits of this

   dispute, and thus Defendant’s opportunity to present these defenses may be prejudiced in

   the absence of the extension of time herein requested. There is a good cause to grant

   Defendant the extension of time.

6. Defendant has not answered or otherwise responded and reserve all rights, defenses, and

   objections available to the Federal Rules of Civil Procedure and applicable law.

7. For these reasons, Defendant requests an extension of Defendant’s time to file its answer

   or other response to Plaintiff’s Complaint and the parties have agreed to this extension,

   such that Defendant’s answer or other response shall be due on or before March 25,

   2021.

           In summary, Defendant requests that the Court grant this request for Extension of

   Time to Answer or Respond and enter the attached form of Order.




                                            2
Case 1:21-cv-00544-JPC Document 7 Filed 02/24/21 Page 3 of 4




                             Respectfully submitted,


                               /s/ Leslie E. Fourton
                              Leslie E. Fourton
                              State Bar No. 2727386
                              360 Business Law America, Inc.
                              360 East 72nd Street, Suite B1509 New
                              York, N.Y. 10021
                              Telephone: (800) 677-6040
                              Facsimile: (646) 858-4422
                              lfourton@360businesslaw.com


                              Attorney for Apke eCommerce Holdings, LLC




                             3
          Case 1:21-cv-00544-JPC Document 7 Filed 02/24/21 Page 4 of 4




                               CERTIFICATE OF SERVICE



       The undersigned does hereby certify that a true and correct copy of this Defendants’

Certificate of Interested Persons – Motion For Extension Of Time To Answer Or Respond was

duly served upon Joseph H. Mizrahi COHEN & MIZRAHI LLP, 300 Cadman Plaza West,

12th Fl., Brooklyn, New York 11201, via ECF, this 23rd day of March 23, 2020.




                                            /s/ Leslie E. Fourton
                                            Leslie E. Fourton




                                               4
